547 So. 2d 198 (1989)
EPIC METALS CORPORATION, Appellant,
v.
SAMARI LAKE EAST CONDOMINIUM ASSOCIATION, INC., Appellee.
No. 88-1981.
District Court of Appeal of Florida, Third District.
June 20, 1989.
Rehearing Denied August 22, 1989.
Fisher, Rushmer, Werrenrath, Keiner, Wack & Dickson, and Jonathan C. Hollingshead, Orlando, for appellant.
Preddy, Kutner, Hardy, Rubinoff, Brown & Thompson; Cooper, Wolfe & Bolotin and Marc Cooper, Miami, Stephen N. Lipton, Boca Raton, for appellee.
Before NESBITT, BASKIN and GERSTEN, JJ.
PER CURIAM.
We affirm the main judgment, finding Epic Metals Corporation's claims of error non-meritorious. As to the cross-appeal of Samari Lake East Condominium Association, Inc. claiming that setoffs were improperly granted, we agree. The trial court improperly entered an order which summarily determined Epic's entitlement to a setoff. Neither a motion nor notice of hearing to determine entitlement to the setoff was made. A trial court violates a litigant's due process rights when it expands the scope of a hearing to address and determine matters not noticed for hearing. Margulies v. Margulies, 528 So. 2d 957, 959 (Fla. 3d DCA 1988).
Accordingly, the final judgment is affirmed. The trial court's order determining Epic's entitlement to a setoff is vacated, and this case is remanded to the trial court, which shall take testimony and rule on the setoff issue.